*875Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 20, 2013, which, among other things, charged claimant with a recoverable overpayment of emergency unemployment compensation benefits.
Claimant resigned from her position as a medical case manager in 2010 and obtained unemployment insurance benefits upon her representation that she had lost her job due to lack of work. The Unemployment Insurance Appeal Board determined in 2011 that she had voluntarily separated from employment without good cause and made willful misrepresentations in that regard, resulting in her disqualification from receiving benefits. Claimant was then charged with a recoverable overpayment of $10,125 in federally-funded emergency unemployment compensation benefits (see Pub L 110-252, tit IV, § 4001 [b] [1], 122 US Stat 2323; Matter of Umpierre [Commissioner of Labor], 80 AD3d 1123, 1123 [2011]). The Board rejected claimant’s application for a waiver of repayment, and she appeals from that decision.
We affirm. Because claimant failed to appeal from the decision disqualifying her from receiving unemployment insurance benefits, we cannot consider her arguments with regard thereto (see Matter of Molden [Commissioner of Labor], 284 AD2d 776, 776 [2001]; Matter of Fontaine [Commissioner of Labor], 283 AD2d 825, 826 [2001]). Substantial evidence supports the decision of the Board that is before us, namely, that claimant misrepresented the circumstances of her separation from employment in order to obtain emergency unemployment compensation benefits and “that a waiver of repayment was not called for as a matter of equity or good conscience” (Matter of Silver [Commissioner of Labor], 84 AD3d 1634, 1635 [2011]; see Matter of Babcock [Commissioner of Labor], 106 AD3d 1316, 1316 [2013]).
Lahtinen, J.P, McCarthy, Rose, Lynch and Clark, JJ., concur.
Ordered that the decision is affirmed, without costs.